Citation Nr: 1709777	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for left inguinal hernia, herniorrhaphy.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as neuropathy.

6.  Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as neuropathy.

7.  Entitlement to service connection for myeloma.

8.  Entitlement to service connection for right lower extremity radiculopathy, claimed as radiculopathy.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from August 1981 to August 1983.  He was awarded the Army Service Ribbon for his service, and we are thankful for his service.  Unfortunately, in March 2017, VA was notified of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2014 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Notably, the Board has recharacterized the Veteran's claims for PTSD, depression, and anxiety as a single claim for an acquired psychiatric disorder in light of Clemens v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In March 2017, the Board received notification from the Veteran's spouse of the Veteran's death.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010, 20.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  In March 2017, the Board received notification from the Veteran's spouse of his death.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed without prejudice.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


